Citation Nr: 9917381	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-14 185A	)	DATE
	)
	)


THE ISSUE

Whether a July 1975 decision of the Board of Veterans' 
Appeals, denying service connection for a psychiatric 
disorder, should be revised or reversed on the grounds of 
clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in September 1998, seeking the Board's review 
of a July 1975 decision of the Board which denied service 
connection for a psychiatric disorder, to determine whether 
that decision involved clear and unmistakable error (CUE).

2.  The Board received notice on May 18, 1999, that the 
veteran wishes to withdraw the motion for CUE review.


CONCLUSION OF LAW

The motion seeking review of a July 1975 decision which 
denied service connection for a psychiatric disorder, to 
determine whether that decision involved clear and 
unmistakable error, must be dismissed.  Board of Veterans' 
Appeals Rule of Prac-tice 1404(f), 64 Fed. Reg. 2,140 (1999) 
(to be codified at 38 C.F.R. § 20.1404(f)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 64 Fed. 
Reg. 2,140 (1999) (to be codified at 38 C.F.R. § 20.1404(f)), 
permits a party to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn by the veteran, the motion should be 
dismissed, without prejudice to refiling, as provided by Rule 
1404(f).






ORDER

The motion for CUE review is dismissed, without prejudice to 
refiling.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under Rule of Practice 1404(f), 64 Fed. Reg. 2,140 (1999) (to 
be codified at 38 C.F.R. § 20.1404(f)), is not a final 
decision of the Board.  Rule of Practice 1409(b), 64 Fed. 
Reg. 2,140 (1999) (to be codified at 38 C.F.R. § 20.1409(b)).  
This dismissal removes your motion from the Board's docket, 
but you may refile the motion at a later date if you wish.



